 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
12   ARMANDO RODRIGUEZ,                     )   Case No.: 5:19-cv-00843 JDE
                                            )
13                                          )   JUDGMENT OF VOLUNTARY
                 Plaintiff,                 )   REMAND PURSUANT TO
14                                          )
           vs.                              )   SENTENCE FOUR OF 42 U.S.C. §
15                                          )   405(g)
     ANDREW SAUL,                           )
16   Commissioner of Social Security,       )
                                            )
17                                          )
                 Defendant                  )
18                                          )

19
           Pursuant to the Order of Voluntary Remand, entered based on the
20
     parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
21
     U.S.C. § 405(g) and to Entry of Judgment (Dkt. 17, “Stipulation”), IT IS
22
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-
23
     captioned action is remanded to the Commissioner of Social Security for
24
     further proceedings consistent with the Stipulation.
25
26
27
     DATED: December 05, 2019
28                                        JOHN D. EARLY
                                          United States Magistrate Judge
